Aponick, J.,
This is on a petition to set aside a nomination petition. The proceedings are under section 977 of the Election Code of June 3,1937, P. L. 1333, 25 PS §2937. The objection is that Andrew Michalow, candidate for alderman in the third ward of the City of Wilkes-Barre, will not have been a resident of the third ward of the City of Wilkes-Barre for one whole year next preceding the election of November 8, 1949, as required by article Y, sec. 11 of the Constitution of Pennsylvania.
It is conceded that Michalow will not have been a resident of the ward for one year on November 8,1949.
The question of law before us is whether we have jurisdiction to inquire into qualifications of candidates in the proceedings. While we are impressed with the objector’s argument that the disqualification in this case cannot possibly be removed before the November election and for that reason the instant case is distinguishable from Maxman’s Nomination Petition, 49 D. & C. 141; and being mindful that lower courts have in some cases set aside nomination petitions where the disqualification existed, though not apparent on the face of the nomination petition, we nonetheless prefer to follow the reasoning in the Maxman case that our authority comes exclusively from the above section of the act. As we read the section, it is not broad enough to include disqualification as an objection.
We likewise point out that in doubtful cases, the doubt should be resolved in favor of the nomination petition, a result which is more consistent with the object of the act, which is to give the electors greater freedom to vote for whom they choose.
The petition of Charles Thomas to set aside the nomination petition of Andrew Michalow for the office of alderman of the third ward of the City of Wilkes-Barre, is dismissed at the cost of petitioner, Charles Thomas.